                                                                                        Received by the Pro Se office
                                                                                        10/12/2020-KC


                                                                                           10/10/20

                                                                          Civil Action No. 20-cv-2456

Dear Chief Judge Mauskopf,

I hope this message finds you safe and well. In reference to Civil Action No. 20-cv-2456, 1 ask the court
to compel the Defendant to Discovery because the Defendant failed to respond to my complaint.

I overnighted a request to waive service form - two copies, completed and signed by me with a self-
addressed envelope - to the Defendant on Wednesday, August 26*^ 2020, which was delivered
successfully to the White House on the morning of Thursday, August 27^^ 2020. Please see the delivery
confirmation information on page 2 of this letter, titled "Proof of Delivery." However,the Defendant did
not respond to my request to waive service, and still fails to respond to my complaint even to deny the
allegations brought against him, since delivering the complaint and copy of the summons to the
Defendant on July 7*^ 2020 and thereafter.

On September 28, 2020,1 came across information that was released through the media about the
Defendant's tax returns and financial documents. I immediately felt my chest compressing like a large
weight was on it and felt like the walls were closing in, similar to how I felt when I was hospitalized on
December 25, 2018, when I feared the Defendant was holding the country hostage for his own political
or personal reasons. On October 8, 2020, 1 received an emergency alert that the area in which I live is
now under additional COVID-19 restrictions, following the Defendant's visit to Bedminster, NJ. As you
are most likely aware,the Defendant and several people that were in the Defendant's proximity at the
Rose Garden ceremony days earlier, contracted COVID-19.

The Defendant's ignoring my complaint brought against him exemplifies his attitude towards ignoring
expert's warnings,for example to wear a protective mask. My fear from the Defendant's careless and
reckless conduct continues, and I barely leave the house because I fear that I will have another panic
attack while driving, or in a pubiic place. In combination with constant pain radiating from my spine, I
cannot afford to suffer more physical or mental trauma since my accident on July V^, 2019, but I am
dealing with my symptoms as best I can. I do not know how much longer I can experience the
symptoms the Defendant causes me without having irreversible or worsening life-long affects.

In addition, i have spent hundreds of dollars to serve the Defendant, and I am struggling to keep my
head above water as I have to budget for medical services, as well as unforeseen additional expenses to
care for my dog since his surgery in July of 2020.

Please consider the above factors in determining my request to compel the Defendant to the discovery
                                                                             1NC^rJ?S^0FFICE
                                                                        U.8.DISTRICT COURT E.D.N.Y.
Sincerely,
                                                                              OCT 1 2 2020 ★
                                                                           BROOKLYN OFFICE

Eric D. Wall - Plaintiff


                                                                                                Wall, Page 1
                                                                               0*^il /ilik hlo, 2(3'Ci/'2HS&
                                                                                             y^ll I/. Pcw^li 3.




Proof of Delivery
Dear Customer,

This notice serves as proof of delivery for the shipment listed below.
Tracking Number
1ZX04Y172452591252

Weight
0.10 LBS

Service

UPS Next Day Air®

Shipped / Billed On
08/26/2020

Additional Information

Signature Required
Delivered On

08/27/2020 9:03 A.M.

Delivered To
WASHINGTON, DC, US



Received By
SWANN

Left At
Inside Delivery
Thank you for giving us this opportunity to serve you. Details are only available for shipments
delivered within the last 120 days. Please print for your records if you require this information after
120 days.
Sincerely,
UPS

Tracking results provided by UPS: 10/09/2020 5:42 P.M. EST




                                                                                            Wall, Page 2
AO 440(Rev. 06/12) Summons in a Civil Action
                                                                                                         (MAUSKOPF, OH .J.
                                    United States District Court
                                                                    for the

                                                         Eastern District of New York


                          Eric D. Wall




                           Plaintiff(s)
                                                                              Civil Action No. 20-cv-2456
                                                                                                 Mauskopf, J.
                      Donald J. Trump,
                                                                                                 Reyes, M.J.
        President of the United States of America



                          Defendant(s)


                                                   SUMMONS IN A CIVIL ACTION

To:(Defendant's name and address) Donald J. Trump,
                                          President of the United States of America
                                          1600 Pennsylvania Avenue NW
                                          Washington, D.C 20500




          A lawsuit has been filed against you.

          Within 21 days after service ofthis summons on you(not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:               Eric D. Wall
                                          108 Fawnhill Rd
                                          Upper Saddle River, NJ 07458




       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.                         TAC/f^ HIATU /irrrin)
                                                                                 JLJUUCjrjLAo L/, A AL^JVliiK.

                                                                                 CLERK OF C



Date:             06/03/2020
                                                                                           Signature qnClerk or Deputy Clerk




                                                                                                                                   /

                                                                                                                               /
f

    AQ 440(Rev. 06/12) Summons in a Civil Action (Page 2)
    Civil Action No. 20-cv-2456

                                                              PROOF OF SERVICE
                        (This section should not befiled with the court unless required by Fed, R, Civ. P.4(I))

               This summons for (name ofindividual and title, ifany)
     was received by me on (date)               G!3                      *
               □ I personally served the summons on the individual at (place)
                                                                                   on (date)                             \ or


               □ I left the summons at the individual's residence or usual place of abode with (name)
                                                                    , a person of suitable age and discretion who resides there,
               on (date)                              , and mailed a copy to the individual's last known address; or
               □ I served the summons on (name of individual)
                designated by law to accept service of process on behalf of (name of organization)
                                                                                    on (date)                            ; or


               □ I returned the summons unexecuted because                                                                             i or
                   Other (spedjy).-                           itUrl                   -lo itM-


               My fees are $                          for travel and $                  for services, for a total of $          0.00          •

               I declare under penalty of perjury that this information is true.


     Date:        IC / [n j                                                                     Server's signature



                                                                                            Printed name and title




                                                                         fo^ fiAh/hL'll RJ-,                       [JJL ll\u<
                                                                                                Server's address


      Additional information regarding attempted service, etc:
                                    Align top of PedEx Express®sliipw label bere.


        ORIGIN ID:GnVR     (201) 800-3973       SHIP DATE: 100CT20
        ERIC WALL                               ACTUGT: 0.15 LB
                                                CAD: 6991082/^SSF02121
        108 FAUNHILL RD

        UPPER SADDLE RIVER, NJ 07458            BILL CREDIT CARD
        UNITED STATES US

           CLERK'S OFFICE AHN: PRO SE
           U.S DISTRICT COURT,EDNY
           225 CADMAN PLAZA

            BROOKLYN NY 11201
                000-0000           Rcrt
         iNur
         po«

       llllllllllll
                                                                FedEx
                                                                     Express




<o o




       @3976 9732 6476
                                             IIIION-12OCT10:30ADfi
                                             PRIORITY OVERNIGHT
                                                                   11201
       mm                                                  KY-US EWft
